Title: To George Washington from Colonel George Gibson, 13 November 1778
From: Gibson, George
To: Washington, George


  
    13th 9br [November 17]78
  
  In compliance with Your Excellency’s commands I now venture to offer my Sentiments on the Subject of Chastising the Savages in that part of Our Western world with which I am acquainted To effect which it will be highly expedient to reduce the Garrison of Detroit situated at the Streights between the Lakes Erie & Huron, to Establish intermediate posts & to erect Garrisons one at Post St Vincents on the Ouabasche & the other at Kaskaskias on the Mississipi, by which means the Indians inhabiting the Northwest Side the Ohio will be effectually prevented from receiving any Supplys from Brittish or other Emissary’s—Three thousand men will be sufficient for the reduction of Detroit & for the purpose of establishing intermediate Posts, 1200 of which at least shou’d be Regular Troops the others may  
    
    
    
    be composed of Frontier men—The Expedition to be conducted by two different route’s & a Junction to be formed at Rocker á Bout on the Miyamis River that empties itself into Lake Erie about six Leagues from the mouth of Said river—The rendezvous for the two Armies I wou’d recommend to be at Fort Pitt & Kanhawa, the whole to be ready to march about the middle of July before which time it wou’d be impracticable to march a Body of Troops thro’ that country on account of the many Deep Guts (Creeks) none of which are taken notice of by Geographists, besides this country abounds with Rich Wet lands called Crabb Apple Bottoms & upon approaching the Lakes one finds low Beachy Wet Grounds which wou’d Impede & hinder the March of Troops at any time before the Month of July or August—The army from Fort Pitt consisting of 1500 shoud follow exactly the rout persued by Genl Boquet to Tuscaraawa, on Muskingum Creek from thence the Trading Path to Rocker A Bout, at which place the Junction shou’d be made & from whence the distance to Detroit is not more than from 40 @ 60 Miles, The Army from Point pleasant will cross the Ohio & march by the nearest Rout betwixt the waters of the Sciotha & Hockhocking rivers to the place of Junction. The distance from Kanhawa to Detroit is greater than from Fort Pitt to Detroit But I have two reasons to Offer for recommending this plan—The Rendezvous at the different places will be better accommodated to the troops of the extensive Frontier of Virginia than if they were confined to one for instance, the Large Supply’s of Provisions Men & Bat horses &c. which may be drawn from Green Brier & the neighbouring counties shou’d assemble at point pleasant, whilst on the other hand, Sources to be drawn from Berkeley Frederick, Hampshire & West Augusta woud Assemble at Fort pitt. The Artillery requisite for the reduction of Detroit shou’d be marched with the Army from Fort pitt. Some light pieces such as are called Grasshoppers wou’d be exceedingly necessary to the Troops that march from Kanhawa—The Assemblage of two such considerable Body’s of Troops at such a distce from each other wou’d divide & distract the Councils of the Savages, Facilitate the enterprize & prevent the Indians from raising any Corn which was the Case in the Year—74. Previous to the marching these troops I wou’d recommend the embarkation of a Body of men not less than 750. in Batteaux to go down the Ohio for the purpose of Erecting Garrisons at Kaskaskias & Post Vincent this step woud prevent the Keekaapou’s, Piangeshaw’s & Ouiochtennans from assisting the others as they wou’d be afraid to leave their Habitations while so considerable a force was in their country—The Country of the Illinois will amply supply double this number of men with provisions at a much more moderate rate than they cou’d be purchased in these states, in  
    
    
    
    the year 67 five hundred rations were Issued dayly to the Troops in Garrison at Fort Chartres & Kaskaskias, besides Large Qtys exported from thence to New Orleans since which the French who inhabited the Vicinage of Detroit have removed to that Country from which I wou’d infer that Agriculture must have encreased & the Certainty of Subsisting an Army in that Country greater—Horses superior to any I have seen in any other part of America for the purpose of mounting light dragoons may be procured in that Country. they are a mixture of the Barbary & common American Wood horse. Generally 14 @ 14h hands high exceeding mettlesome & very Allert, they are used by the Natives in chasing the Buffaloe—Having reduced the Garrison of Detroit & established Garrisons at the places before mention’d we will have it in our Power to prescribe such terms to the Savages as We may think proper—I have the Honor to be With the Greatest respect Your Excelly’s Obedt Servt

  Geo: Gibson

